Citation Nr: 0820522	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left vocal cord.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 22, 2003 to 
August 18, 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the New 
Orleans Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim for entitlement to 
service connection for cancer of the larynx.


FINDING OF FACT

The veteran's cancer of the larynx existed prior to her entry 
into service and did not permanently worsen during her period 
of active service.


CONCLUSION OF LAW

Cancer of the larynx clearly and unmistakably pre-existed 
service and was not aggravated by service.  38 U.S.C.A. §§ 
1110, 1111, 1153 (West 2002); 38 CFR     §§ 3.303, 3.304, 
3.306 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In May 2005, prior to the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  She was told that 
she needed to provide the names of persons, agency, or 
company who had additional records to help decide her claim.  
She was informed that VA would attempt to review her claim 
and determine what additional information was needed to 
process her claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that she provide evidence in her 
possession that pertained to the claim.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
 
A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A.      § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  A mere transient flare-up during 
service of a pre-existing disorder does not, in the absence 
of evidence of a worsening of the underlying condition, 
constitute aggravation of the disorder.  In addition, "[t]he 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

In this case, there is no evidence that at examination upon 
entry there was any defect, infirmity, or disorder with 
regard to laryngeal cancer, or symptoms thereof.  The 
veteran's service treatment records associated with her 
enlistment indicate that in March 2003, in her Report of 
Medical History, the veteran claimed no defect, infirmity, or 
disorder with regard to the throat, including laryngeal 
cancer.  Significantly, the veteran reported that she did not 
have trouble with her throat.  A Report of Medical 
Examination in March 2003 is silent for any defect, 
infirmity, or disorder with regard to the throat, including 
laryngeal cancer, or symptoms thereof.  The veteran contends 
that at that time of this examination, the examiner 
questioned her about her soft voice.  The veteran reported 
that she informed the examiner that she did not know why her 
voice was unusually soft.  However, as there is no evidence 
of any defect, infirmity, or disorder indicated in the 
veteran's service treatment records upon entry, a pre-
existing condition is not indicated, and the veteran is 
entitled to a presumption of soundness.  38 U.S.C.A. § 1111.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).
While on active duty, service treatment records indicate that 
the veteran was treated for symptoms of laryngeal cancer.  
First, an August 1, 2003 service treatment record indicates 
that the veteran reported that there had been a change in her 
medical status since her enlistment, specifically, she 
complained of trouble with her voice and throat.  No 
assessment as to her condition, however, was made at that 
time.  Then, an August 6, 2003 service treatment record 
indicates that the veteran presented with a history of six 
months of progressive hoarseness and two months of aphonia 
that started after several episodes of recurrent strep 
pharyngitis.  Records indicate that the veteran did not have 
dysphagia, dysphonia, or odynophagia.  However, physical 
examination revealed a mass on the left vocal cord.  At that 
time, the veteran was sent for further treatment and had a 
video strobe examination of the mass on her left vocal cord.  
Also, the veteran's service treatment records indicate that 
on August 11, 2003, a triple endoscopy was performed and a 
biopsy was taken of the mass on her left vocal cord.  The 
mass was examined and found to be Stage III invasive squamous 
cell carcinoma.  Further, on August 15, 2003, in conjunction 
with processing the veteran's administrative separation due 
to her diagnosis of Stage III squamous cell carcinoma of the 
larynx, service treatment records indicate that the veteran's 
condition was determined to have existed prior to enlistment, 
as she reported being hoarse for six months prior to 
beginning her basic training.  The veteran also reported that 
she was seen by a civilian medical provider for treatment of 
her condition prior to enlistment and was diagnosed with 
strep throat and hoarseness secondary to screaming at a 
concert.  While the date of clinical onset of the veteran's 
laryngeal cancer is not entirely clear from a review of her 
service treatment records, it is clear that the veteran 
reported experiencing symptoms associated with the laryngeal 
cancer prior to entry to service.  Additionally, the fact 
that the cancer was determined to be Stage III at the time of 
the initial diagnosis strongly suggests that the clinical 
onset of the laryngeal cancer was prior to her entry into 
service.   

After separation from service, medical records indicate that 
the veteran sought treatment for laryngeal cancer.  In an 
August 20, 2003 medical record, the physician determined that 
the veteran had a clinical presentation of unabating 
hoarseness dating back approximately two years, progressing 
to aphonia approximately two months prior to the examination.  
Additionally, the veteran reported experiencing "some" pain 
swallowing for the past two months.  Significantly, the 
record indicates that because her hoarseness was 
"unabating" during service, the veteran was sent for 
treatment, when a diagnosis of laryngeal cancer was made.  
The physician did not report if he had reviewed the veteran's 
service treatment records at the time he made the 
determination regarding the veteran's clinical presentation.  
However, the physician's assessment regarding the continuity 
of symptomatology strongly indicates that the veteran's 
laryngeal cancer pre-existed her entry into service.

In a January 2007 statement submitted in support of her 
claim, the veteran contends that the laryngeal cancer did not 
exist until service because it was not diagnosed until 
service.  The veteran contends that her condition was 
overlooked and that all of her medical records before the 
military clearly stated sore throat as a problem, and that 
her condition was not "uncovered" until she was in service.  
The veteran further contends that she informed the United 
States Military Entrance Processing Command (MEPS) examiners 
about her condition on two occasions, and that MEPS 
attributed her symptoms to a cold virus.  The veteran's 
service treatment records and post-service medical records, 
however, suggest that her laryngeal cancer pre-existed her 
entry into service.  Additionally, the veteran's own 
statements regarding the longevity of the symptoms of 
laryngeal cancer, the hoarseness and aphonia, contradict her 
assertion that the laryngeal cancer first manifested during 
service.  Thus, the January 2007 statement in which the 
veteran asserts that her laryngeal cancer did not exist until 
service lacks credibility.  The Board additionally notes, 
with significance, that the lack of a diagnosis prior to 
service does not equate to a clinical onset of the laryngeal 
cancer in service. 

Additionally, it is noted that the veteran was on active duty 
for a very short time, twenty-seven days.  When lesions or 
symptoms of chronic disease, in this case laryngeal cancer, 
manifest from the date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period, pre-service existence of the condition is 
established.  38 C.F.R. § 3.303(c).  It is significant that 
the veteran was diagnosed with Stage III squamous cell 
carcinoma of the larynx within her twenty-seven days of 
active duty.  There is no medical evidence in the record that 
supports any contention that an aggressive cancer, such as 
Stage III, could have been incurred in so short a period of 
service.  
Having determined that the presumption of soundness in this 
case has been rebutted, the remaining question before the 
Board is whether the veteran's laryngeal cancer was 
aggravated as a result of her active duty.

In the veteran's January 2007 statement, she contends that 
the throat infection she believed she had, later diagnosed as 
laryngeal cancer, was aggravated by the demands of basic 
training.  The veteran contends that her previously soft 
voice had become quieter and that she had no yelling ability.  
This contention, however, is inconsistent with the veteran's 
service treatment records and medical records, in which she 
had reported experiencing aphonia two months prior to entry 
into service.  This inconsistency makes the veteran's 
contention that the laryngeal cancer was aggravated by 
service not credible.  The veteran's service treatment 
records indicate that she was sent for treatment because her 
hoarseness was unabating.  The veteran's service treatment 
records do not indicate that the veteran's voice was soft, or 
that the veteran lost her voice and sought treatment, only 
that the hoarseness the veteran reported experiencing for a 
number of months or years prior to service had not resolved.  
The veteran's service treatment records do not indicate that 
the unabating hoarseness had increased or that the veteran 
experienced additional symptoms related to throat.  As the 
veteran's service treatment records indicate that the veteran 
reported experiencing progressive hoarseness and periods of 
aphonia prior to entry to service, and that she was treated 
in service for unabating hoarseness, there is no indication 
that the veteran's symptoms of laryngeal cancer increased in 
severity, or were aggravated by service.    

Because the veteran's service treatment records indicate that 
her long history of hoarseness progressed into aphonia prior 
to service, there is no evidence of aggravation of the 
veteran's laryngeal cancer, or no worsening of her symptoms 
thereof, beyond a natural progression, and the Board 
therefore finds that a VA examination is not required in this 
case.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran contends that her laryngeal cancer was aggravated 
by service.  However, as a layperson, the veteran is not 
competent to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran can describe symptoms (including 
worsening of symptoms), she lacks the medical competence to 
relate those symptoms to a particular circumstance, such as 
service.  Moreover, the Board finds that the veteran's 
testimony as to the chronicity of symptomatology is not 
credible.  Because the veteran's lay testimony is 
inconsistent with the record as to the longevity of the 
symptoms of laryngeal cancer, her assertions are not 
competent or sufficient to warrant a grant of service 
connection.  

In sum, the Board finds that the credible evidence shows 
clearly and unmistakably that the veteran's laryngeal cancer 
pre-existed her service.  The Board further finds that the 
evidence shows that the pre-existing laryngeal cancer did not 
increase in severity during service and thus was not 
aggravated by her service, as confirmed by service department 
doctors per the August 15, 2003 service medical notations.  
Thus, the presumption of soundness is rebutted.  See Wagner, 
370 F. 3d 1089.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
laryngeal cancer, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for cancer of the larynx is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


